People v Jones (2018 NY Slip Op 08371)





People v Jones


2018 NY Slip Op 08371


Decided on December 6, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 6, 2018

108807

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vMARKESE JONES, Appellant.

Calendar Date: October 26, 2018

Before: Garry, P.J., McCarthy, Egan Jr., Lynch and Devine, JJ.


Martin J. McGuinness, Saratoga Springs, for appellant, and appellant pro se.
Robert M. Carney, District Attorney, Schenectady (Peter H. Willis of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Schenectady County (Sypniewski, J.), rendered August 15, 2016, convicting defendant upon his plea of guilty of the crime of attempted assault in the first degree.
In satisfaction of an eight-count indictment, defendant pleaded guilty to attempted assault in the first degree and waived his right to appeal, both orally and in writing. In accordance with the plea agreement, defendant was sentenced, as a second violent felony offender, to eight years in prison followed by five years of postrelease supervision. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel's brief and defendant's pro se submission, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Beaty, 22 NY3d 490, 492-493 [2014]; People v Stokes, 95 NY2d 633 [2001]).
Garry, P.J., McCarthy, Egan Jr., Lynch and Devine, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.